Citation Nr: 1431477	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service; there is no evidence of a psychosis during service or within the first year after separation from service.  

2.  The evidence does not support that the Veteran experienced the reported non-combat stressors during service.  

3.  The record reveals varying psychiatric diagnoses, including schizophrenia and poly-substance dependence.

4.  Schizophrenia first became manifest more than a decade after he separated from service.  

5.  The probative evidence of record shows that the diagnostic criteria for a diagnosis of posttraumatic stress disorder (PTSD) have not been met.  

6.  The probative evidence of record indicates that the Veteran's currently diagnosed psychiatric disorders are not related to military service or to any stressor experienced therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia and PTSD, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his varying claims for service connection for a psychiatric disorder and PTSD in letters dated July 2004, November 2005, May 2006, October 2006, and May 2008.  Because of the complicated history of multiple rating decisions not all of these notice letters were prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Nevertheless, the claim was subsequently readjudicated in full in December 2012.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded a VA examination in September 2012 which is adequate.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Psychoses may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The term psychosis includes schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384 (2013).

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

The Veteran served on active duty in the Navy from August 1970 to July 1972.  The Veteran's service treatment records are complete.  They contain entrance and separation examination reports, as well as medical treatment records.  On both entrance and separation examination of the Veteran, psychiatric clinical evaluation was normal.  The Veteran has asserted that he received psychiatric treatment or evaluation during service.  This is not supported by the evidence contained in the service treatment records.  There are no records showing any psychiatric treatment or evaluation of the Veteran was conducted, with the exception of that on entrance and separation examination.  The service treatment records contain treatment records on multiple occasions for sexually transmitted diseases, but not for any psychiatric complaints.  

The Veteran has asserted that he experienced several non-combat stressors during service.  His primary assertion is that while he was stationed aboard the USS SAN DIEGO (AFS 6), with the ship underway in the Mediterranean Sea, he was involved in a fight with another sailor who tried to throw him over board.  He asserted that this incident was documented in the ship's deck log.  However, he has recounted different versions of this stressor over the period of the appeal.  At the September 2012 VA psychiatric examination, he reported that he was not assaulted, but that he witnessed a fight between two other sailors, where one was trying to throw the other overboard.  On other occasions he asserted that the fight occurred as a gambling dispute involving a dice game.  At other times, he alleged a "racketeering" scheme aboard the ship caused the dispute.  Service personnel records confirm that the Veteran served aboard the USS SAN DIEGO from March 1971 until his separation from service in July 1972.  Verification has been obtained that the ship deployed to the Mediterranean Sea for the period of time from April to October 1971.  However, the ship's logs do not document the incident alleged by the Veteran.  Moreover, the examiner at the 2012 VA examination indicated that the Veteran's reported stressors were unreliable in light of his psychotic symptoms.  

The Veteran was administratively discharged early from the Navy with an "under honorable conditions" (general) discharge, rather than receiving an honorable discharge.  He argues that his documented discipline problems are proof of the assault stressor.  See 38 C.F.R. § 3.304 (f)(5).  Service personnel records reveal that the Veteran had discipline problems.  He was subject to non-judicial punishment on three occasions in less than six months.  Offenses included failure to meet grooming standards by getting a haircut, failure to follow orders, and being on unauthorized absence.  Ultimately, he was evaluated as not being "petty officer material."  He was not suitable for promotion because his work was unreliable and his attitude was unsatisfactory.  He was discharged early with the characterization of under honorable conditions.  

The Veteran also asserted that he was once threatened when the officer on watch drew his side arm and threated to shoot the Veteran.  He has only made this assertion once, and at no other time.  

VA has attempted to verify the Veteran's alleged non-combat stressor of being in a fight, which he says was documented in the ship's deck logs.  A search has been made and the agency holding the deck logs indicates that "a reference to the described incident could not be found."  After all necessary development, there is no credible evidence which corroborates that the Veteran experienced any of the "stressors" which he claims.  His testimony alone is not sufficient to establish the occurrence of the claimed stressors, and must be corroborated by credible supporting evidence which is lacking in the present case.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Even with consideration of the criteria at 38 C.F.R. § 3.304 (f)(5), the evidence is not sufficient to establish that the non-combat stressors alleged by the Veteran occurred.  

There is a considerable volume of medical evidence of record showing psychiatric treatment from 1996 to the present.  The Veteran's primary diagnoses are schizophrenia and poly-substance dependence.  There is a single VA treatment record showing a diagnosis of PTSD.  An October 2010 record reveals that he was seen briefly for an unscheduled counseling session with the attending psychiatric physician, who was not the Veteran's primary treating mental health provider.  The note says it was for treatment for PTSD and major depressive disorder and "focused on episode in service when he was attacked and to his frustration did not kill the man who attacked him."  The assessment was "ongoing PTSD."  This is the only medical record showing diagnoses of PTSD and depression.  The attending psychiatrist did not specify what symptoms of PTSD were present, nor did she note the diagnoses of schizophrenia, which is present in almost every other mental health record contained in the file.  As the stressor, upon which these diagnoses, was based has not been corroborated, and the Veteran's statements as to the stressor have been shown to be inconsistent and unreliable, this evidence is of no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record); see also Reonal v. Brown, 5 Vet. App. 458 (1993) (holding medical opinions based on inaccurate factual premises are not probative).  

VA mental health records dated both before and after the October 2010 VA treatment record indicate that the Veteran was making persistent attempts to receive a diagnosis of PTSD, but that he did not meet the criteria for such a diagnosis.  A March 2007 VA treatment record reveal that the Veteran was focused on his firm belief that he had PTSD from being mistreated in the military, although he exhibited no PTSD symptoms.  A July 2010 VA psychology note shows that the Veteran was seen at his own request after "persistent attempts to receive a PTSD diagnosis."  This time, the examiner noted that the Veteran alleged to being traumatized in service by receiving a general discharge, along with being in a "life and death" fight aboard the ship.  After evaluation, the diagnosis remained schizophrenia and the psychologist indicated that the Veteran did not meet the criteria for PTSD.  The overwhelming amount of medical evidence, including the 2012 VA examination report, reveals that correct diagnoses were schizophrenia and poly-substance dependence.  

With respect to psychiatric disorders other than PTSD, VA treatment records dated in December 1980 reveal that he sought treatment for symptoms of "nervousness" which had been present for approximately three months.  The diagnosis was possible nervous condition and he was referred to a psychiatrist.  On referral, the Veteran again reported complaints of being nervous for two to three months, but was unable to give much history.  

In January 1983, at a VA psychiatric examination, the Veteran reported no psychiatric treatment before, during, or since service.  He reported service connection of being nervous and jumpy since 1978.  The examination revealed no evidence of a psychosis, and no psychiatric diagnosis was established.  

VA and private medical records reveal diagnoses and treatment for schizophrenia and poly-substance dependence dating from 1996 to the present.  Review of these records does not reveal any evidence of symptoms of PTSD, or any evidence linking the schizophrenia and poly-substance dependence to service.  

In September 2012, a VA psychiatric examination of the Veteran was conducted.  After a full examination, the diagnosis was paranoid schizophrenia.  The examiner indicated that the diagnosis of PTSD was not warranted.  

There is no corroborating credible evidence that supports the Veteran's claimed in-service, non-combat stressor occurred.  Moreover, the probative evidence of record shows he does not have PTSD.  The probative evidence of record reveals diagnoses of schizophrenia and poly-substance dependence, with no evidence linking these disorders to service.  There is no evidence showing that schizophrenia became manifest during the first year after service.  Simply put, there is no credible and probative evidence linking any diagnosed psychiatric disorder to his military service or any stressor he may have experienced therein.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include schizophrenia and PTSD, and therefore, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


